Citation Nr: 1815943	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  14-01 471	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana
 
 
THE ISSUES
 
1. Entitlement to service connection for a thoracolumbar spine disability (claimed as lower back pain).
 
2. Entitlement to service connection for a cervical spine disability (claimed as neck pain).
 
3. Entitlement to an evaluation in excess of 10 percent for bilateral pes planus/plantar fasciitis.
 
 
REPRESENTATION
 
Appellant represented by:  Veterans of Foreign Wars of the United States
 
 

WITNESS AT HEARING ON APPEAL
 
The Appellant


ATTORNEY FOR THE BOARD
 
T. Booker, Associate Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from February 1976 to June 1998.
This case comes before the Board of Veterans' Appeals (Board) on appeal of November 2009 and May 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.
 
This case was previously before the Board in July 2014, at which time it was remanded to give the Veteran an opportunity to testify at a videoconference hearing before the Board.  The Veteran was afforded a videoconference hearing before the undersigned in March 2015.  A transcript is of record.  The case was again remanded in September 2015 for further development.
 
This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.
 
The issue of entitlement to service connection for a cervical spine disability is addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
 
 

FINDINGS OF FACT
 
1. The preponderance of the probative evidence is against finding that a chronic thoracolumbar spine disability was manifested during or is otherwise related to service, or that thoracolumbar arthritis manifested to a compensable degree within one year following discharge from active duty.
 
2. Bilateral pes planus/plantar fasciitis is not manifested by a marked deformity with  pain on manipulation or indication of swelling on use with characteristic callosities.  
 
 
CONCLUSIONS OF LAW
 
1. A thoracolumbar spine disability was not incurred during service, and thoracolumbar arthritis may not be presumed to have been incurred during service.  38 U.S.C. §§ 1110, 1131, 5103, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2017).
 
2. The criteria for a disability rating in excess of 10 percent for bilateral pes planus/plantar fasciitis have not been met.  38 U.S.C. §§ 1155, 5103, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.71a, Diagnostic Code 5276 (2017).
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
I. Duties to Notify and Assist
 
With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).
 

II. Legal Criteria
 
Service Connection
 
Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.  
 
Service connection will be presumed for arthritis if manifested to a compensable degree within one year after discharge from active duty.  38 U.S.C. §§ 1101 (3), 1112(a)(1); 38 C.F.R. §§ 3.307, 3.309(a).  In this case, the Veteran did not manifest compensably disabling thoracolumbar arthritis within one year of his separation from active duty, hence, the presumption does not apply.  
 
Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303 (d).
 
A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 
 

Increased Ratings
 
A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  See generally 38 C.F.R.  Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can practicably be determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  See 38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.27.
 
VA has a duty to acknowledge and to consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  Where there is a question as to which of two ratings to apply, VA will assign the higher rating if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.  Otherwise, VA will assign the lower rating.  Id.  The Board will consider whether separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged ratings," regardless of whether a case involves an initial rating.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

III. Analysis
 
Service Connection for Thoracolumbar Spine Disability
 
The Veteran asserts that he has a thoracolumbar disability due to an inservice injury.  The Veteran has current diagnoses of lumbar spondylosis and invertebral disc disease.
 
At his May 2015 video conference hearing the Veteran explained that he strained his back lifting heavy equipment and tool boxes while in service.  He reportedly was prescribed Motrin and rest at that time.  In-service x-rays of his back did not reveal a low back condition.  The Veteran, however, claims that his in-service injury is related to his current thoracolumbar spine disorder.  

A review of the Veteran's service treatment records show that he was treated for low back pain in December 1980 and November 1983.  While the appellant was provided physical therapy in December 1980, and no time inservice was he diagnosed with a chronic low back disorder.  Further, the Veteran's medical records do not show that lumbar arthritis was  manifested to a compensable degree within one year after discharge from active duty.  
 
The Veteran submitted an August 2011 statement from private neurologist, Dr. A.U..  The statement did not identify a nexus between the Veteran's current lumbar diagnoses and his military service, stating only that the Veteran had a "subacute pain history" related to some of his time in the military, and that his various jobs in the military "may have initially started his condition, although it was exacerbated approximately two years ago." To the extent this physician reported that his back disorder "may have" initially started inservice by service, this statement is speculative and of little probative value. See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (A medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus.) 
 
The Veteran's childhood friend R.F. submitted a statement received by VA in May 2015.  R.F. stated that he noticed a change in the Veteran's level of activity upon his return from overseas duty, stating that the appellant complained about a sore back and was unable to complete tasks that he was previously able to accomplish.  R.F. noticed that the Veteran avoided heavy lifting, bending, and climbing ladders, and often relied on him to pick things off the floor.  R.F. stated that he is not aware of any back injury prior to the Veteran's service.  He wrote that the Veteran's back had continuously worsened since it first began.
 
R.M., another a childhood friend of the Veteran's, also submitted a statement received in May 2015.  R.M. explained that his conversations during the Veteran's military service evolved from discussing details about his stations, locations, and work, to complaints about the Veteran's back injury.  He stated that he noticed a change in the Veteran's energy and disposition beginning in the late eighties, explaining that the Veteran no longer hunted or boated; presumably due to a back injury.
 
VA received a statement from S.A., the Veteran's spouse, in May 2015 discussing the appellant's need to take pain killers for his back.  She described his inability to rest well while on active duty due to the physical pain caused by driving and sitting, and stated that his back problems have continuously worsened.  S.A. stated that the Veteran's movements have been limited for years, preventing him from participating in household tasks and maintaining personal hygiene.
 
The Veteran's brother R.A. submitted a statement received by VA in June 2015, stating that he has watched the Veteran struggle with his back injury for over two decades.  He described the Veteran as active and energetic before his injury, but he demonstrated decreased physical activity after injury.  R.A. also wrote that the Veteran regularly complained about his back, and explained that the Veteran chose not to seek medical attention because of his geographical distance from military bases while on recruiting duty.  He stated that he witnessed the Veteran's pride in maintaining his lawn and home diminish greatly because he was physically unable to bend and lift objects, resulting in a negative effect on his disposition and self-esteem.  R.M. informed VA that travel by car and plane required extra time so that the claimant can re-position and rest his back, and additional recuperation time was necessary also.  R.A. stated that the Veteran's back problems affect his posture and gait, preventing him from sitting, standing, or lying for extended periods.
 
The Veteran was afforded a VA examination in March 2016.  The examiner noted the Veteran's lumbosacral strain diagnosis in 1983 as resolved, and documented a 2010 diagnosis of lumbar spondylosis and a 2009 diagnosis of intervertebral disc disease.  At that time, the Veteran denied a specific injury to his back while in the military, but stated that his lower back problems began during active duty service.  He confirmed receiving treatment with muscle relaxers and analgesic, and then returning to regular duty.  The Veteran also denied sustaining an injury to his lower back after military service.
 
The examiner reviewed a May 2000 VA medical evaluation from Overton Brooks VA Medical Center, noting that the Veteran did not claim a lower back condition at that time.  The Veteran was noted to assert that he did not require treatment for his low back injury until 2004.  Ultimately, the March 2016 examiner opined that it was not at least as likely as not that the Veteran's low back condition had its origin during, or was in some way the result of his active military service.  The examiner discussed the lack of documentation of a chronic lower back condition during military service, as well as the lack of a compensably disabling low back condition a year after service and the length of time between the two conditions as basis for his opinion.
 
The Board agrees.  The preponderance of the evidence is against the claim of entitlement to service connection for a thoracolumbar spine disability.  The benefit of the doubt rule is not for application because the evidence is not in relative equipoise.  The benefits sought on appeal are denied.  Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); See 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.

The Board acknowledges the appellant's sincerely held belief that there is a link between his current back disorder and service.  The Board has also considered the numerous lay statements submitted in support of the claim.  The Veteran, however, as well as his lay affiants, are not competent to provide an opinion on a complex medical question. As such, their lay assertions do not outweigh the VA medical opinion of record. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 
 
Increased Rating for Bilateral Foot Disability
 
The appellant is seeking entitlement to a higher disability rating for his Veteran's bilateral pes planus/plantar fasciitis which is currently evaluated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5276 (acquired flatfoot).
 
Under Diagnostic Code 5276, moderate flatfoot, with weight-bearing line over or medial to great toe, inward bowing of the tendo Achilles, and pain on manipulation and use of the feet, is rated 10 percent disabling for both unilateral or bilateral disability.  Severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, is rated 20 percent disabling for unilateral disability and 30 percent disabling for bilateral disability.  38 C.F.R. § 4.71a.

After reviewing the record, the Board finds that the preponderance of the evidence is against granting a disability rating greater than 10 percent.  Specifically, during a March 2016 VA examination of the Veteran's feet he complained of pain in the arches and top of his feet that was relieved by wearing orthotics, and pain with weight bearing.  Physical examination, however, revealed no pain on manipulation of the feet, no characteristic callouses, no marked pronation, no extreme tenderness on palpation of the plantar surface, no spasm of the Achilles tendons on manipulation, no swelling, and good range of motion and coordination. The Veteran was also noted to suffer from porokeratosis, a non-service related, genetic condition of the feet that was not related to pes planus or plantar fasciitis.  It was opined that porokeratosis was responsible for the Veteran's bilateral foot pain with weight bearing.  
 
Similarly, during a September 2009 VA examination, the examiner found no evidence of painful motion, swelling, instability, or weakness.  There was evidence of tenderness under a large callous between the Veteran's great and second toes, abnormal weight-bearing, and the presence of callosities and unusual shoe wear pattern provided evidence of tenderness.  The Veteran did not have non-weight bearing pain or pronation.  There was no pain on manipulation.  The Veteran did not have muscle atrophy, and his gait was normal.  The examiner did not note any marked deformity.
 
Thus, for the above reasons, the Board finds that the appellant's pes planus is not manifested by severe pathology with objective evidence of marked deformity, pain on manipulation and accentuated use, swelling on use, and characteristic callosities.  Hence, the preponderance of the evidence is against the claim of entitlement to an evaluation in excess of 10 percent for bilateral pes planus/plantar fasciitis.  As such, the claim is denied.

The Board has considered the applicability of the benefit of the doubt doctrine.  However, because the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C. § 5107 (b).
 
 
ORDER
 
Entitlement to service connection for a thoracolumbar spine disability (claimed as lower back pain) is denied.
 
Entitlement to an evaluation in excess of 10 percent for bilateral pes planus/plantar fasciitis is denied.
 

REMAND
 
The Veteran asserts that he has a cervical spine disability due to injury from wearing a back pack while on active duty.  A review of the service treatment records show that the Veteran was treated for cervical pain in 1981 and 1986.  A September 1986 service treatment record documents that x-rays of the Veteran's cervical spine showed degenerative changes.  
 
The Veteran was afforded a VA examination in February 2016.  While the examiner acknowledged the Veteran's treatment for cervical pain while in service, the examiner also reported that the Veteran did not have documentation of a chronic neck or cervical spine condition during military service.  The examiner did not, however, specifically comment on service treatment records documentation of degenerative changes of the Veteran's cervical spine in September 1986, nor did the examiner even indicate that the September 1986 x-ray report was reviewed.
 
The examiner also referenced findings from Barksdale Air Force Base Medical Group of a normal cervical spine x-ray; however these records have not been associated with the file.
 
Given the foregoing discrepancy, an examination is needed to clarify the relationship between the Veteran's in service degenerative changes in the cervical spine and his current cervical radiculopathy.
 
Accordingly, the case is REMANDED for the following action:
 
1. Obtain and associate medical records from Barksdale Air Force Base Medical Group to the Veteran's electronic claims file. If the AOJ cannot locate these Federal records it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile. The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim. The claimant must then be given an opportunity to respond.
 
2. Thereafter, schedule the Veteran for a VA examination with an orthopedist in order to address the nature and etiology of any diagnosed cervical spine disability.  This examination is to be conducted by an orthopedist who has not previously examined or treated the claimant.  The orthopedist is to be provided access to the claims folder, the VBMS file, the Virtual VA file and a copy of this remand.  
 
Following the examination, and after considering all procurable and assembled data through tests and records that might reasonably illuminate the medical analysis, the orthopedist must address whether it is as least as likely as not (50 percent or greater probability) that any diagnosed a cervical spine disability is related to the Veteran's military service.  
 
A complete, well-reasoned rationale must be provided for any opinion offered.  If the requested opinion cannot be rendered without resorting to speculation, the orthopedist must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the orthopedist does not have the needed knowledge or training.
 
3. The Veteran is to be notified that it is his responsibility to report for the examination and to fully cooperate to the best of his ability in the development of the claim.  The consequences for failure to report for any VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655  (2017).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned undeliverable.
 
4. After the development requested has been completed, review the examination report to ensure that it is in complete compliance with the directives of this remand.  The RO must ensure that the examiner documented their consideration of VBMS and Virtual VA records.  If any report is deficient in any manner, corrective procedures must be implemented at once.
 
5. Then readjudicate the Veteran's appeal based on the entirety of the evidence.  If the benefit sought on appeal is not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


